Title: To George Washington from William Heath, 8 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 8th 1782
                        
                        I forward One Robert Dean, a Deserter from Robinsons Corps who came here this morning—he appears to have a
                            good knowledge of the Enemies Lines on this Side the City of New York on which he has worked, but Seems to know little
                            more.
                        Major Woodbridge writes me that he is informed Deans "character has not been equal to his present
                            pretentions," but nothing more respecting him. I have the honor to be with the greatest respect Your Excellencys most Obed. SertW. Heath Major Woodbridge has Sent up a prisoner of war, belonging to Delaney Corps
                            taken near West Chester, the Prisoner Saies Delaneys men have orders not to Carry armes more than three miles from his
                            Quarters.
                        
                            W.H.
                        
                    